Title: From Thomas Jefferson to George Hammond, 2 [January] 1792
From: Jefferson, Thomas
To: Hammond, George



Dec. [i.e. Jan.] 2. 1792.

Th: Jefferson presents his compliments to Mr. Hammond, who not having been here before on the New Year’s day, Th:J. takes the liberty of informing him that those who chuse to pay visits of compliment to the President to-day are recieved at twelve aclock.—While on this subject he will add that the 4th. of July is another anniversary on which those who chuse it visit the President. Those are the only days of the year on which this is done; and therefore are mentioned together.
